                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                              NORTHERN DISTRICT OF CALIFORNIA

                                   7                                         SAN JOSE DIVISION

                                   8
                                        IN RE: APPLE INC. DEVICE
                                   9                                                       Case No. 5:18-md-02827-EJD
                                        PERFORMANCE LITIGATION
                                  10                                                       ORDER DISMISSING THREE
                                                                                           PLAINTIFFS WITH PREJUDICE FOR
                                  11                                                       FAILURE TO PROSECUTE
                                  12                                                       Re: Dkt. No. 373
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs filed an administrative motion to dismiss without prejudice named plaintiffs

                                  15   Meghan Mesloh, Aja Johnson, and Quinn Lewis becaue they have stopped responding to

                                  16   communications from counsel despite “diligent” efforts to contact them. Dkt. Nos. 361, 361-1 ¶ 2.

                                  17   Apple represented—and Plaintiffs did not contest—that none of these three plaintiffs produced

                                  18   documents despite being served with requests for production. Dkt. No. 363 at 1. The court

                                  19   ordered these three plaintiffs to show cause why they should not be dismissed with prejudice for

                                  20   failure to prosecute their claims under Federal Rule of Civil Procedure 41. Dkt. No. 373.

                                  21   Personal counsel for each plaintiff attempted to contact their clients via telephone, email and U.S.

                                  22   mail, but either the plaintiffs did not respond, or counsel was informed that the communication

                                  23   information they had was no longer valid. Dkt. Nos. 382, 383, 384, 385. None of these plaintiffs

                                  24   have shown cause why they should not be dismissed with prejudice from this litigation.

                                  25          The court hereby orders that, pursuant to Federal Rule of Civil Procedure 41(b), named

                                  26   plaintiffs Meghan Mesloh, Aja Johnson, and Quinn Lewis are dismissed with prejudice for failure

                                  27
                                       Case No.: 5:18-md-02827-EJD
                                  28   ORDER DISMISSING THREE PLAINTIFFS WITH PREJUDICE FOR FAILURE TO
                                       PROSECUTE
                                                                          1
                                   1   to prosecute.

                                   2          IT IS SO ORDERED.

                                   3   Dated: August 29, 2019

                                   4                                     ______________________________________
                                                                         EDWARD J. DAVILA
                                   5                                     United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 5:18-md-02827-EJD
                                  28   ORDER DISMISSING THREE PLAINTIFFS WITH PREJUDICE FOR FAILURE TO
                                       PROSECUTE
                                                                          2
